Title: Enclosure: Return of British Ordnance Stores Left in Boston, 22 March 1776
From: Cheever, Ezekiel
To: 



Cambridge March 22d 1776

Return of Ordnance Stores left by the Enemy in Boston, March 17. 1776.


7–12 Pounders, 2–9 Pounders, 4–6 Pounders, In North Battery all Useless.
3–28 Pounders, 177–28 pound Shott, 1–8 Inch Shell, 273 Wads, 2 handcrowlevers, 2 Drag ropes, half a side of Leather, On Cobs Hill.
3–32 Pounders, 39 Shott, 154 Wads, 1–13 Inch Iron Mortar & bed, 1 Large Chain, at West Boston.
2–12 Pounders, 23 Shott, 23 Wads, On Bacon Hill.
1 Cohorn, In the Dock at Hutchinsons Wharf.
3 24 Pounders, at the hay market Battery.
1–28 Pounder, 1–24 Pounder, 8–12 Pounders, 3–5¼ Pounders, 1–3 Pounder Useless, On the Neck.
3–24 Pounders, 3–32 Pounders, 1 Cohorn, In the Blockhouse Battery.
3–12 Pounders, at Hatch’s Wharf.
A Number of Shott & Shells, In the Dock at Hatch’s Wharf.
10 Swivels, In the Washington Arm’d Vessel.
2–24 Pounders, 1–32 Pounder, 7 Iron Wheels for Carriage guns, 31 Cannon useless, In South Battery.
1–4 Pounder, 19–4 Pounders useless, At Rows Wharf.


    Errors ExceptedEzekl Cheever, Comy Artillery

